DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on November 29, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0356261 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-8, 10-15, 17-19, and 21 are pending in this case. Claims 1, 3, 6, 7, 10, 12, 15, 17, 18, and 21 were amended. Claims 1, 10, and 21 are the independent claims. Claims 1-8, 10-15, 17-19, and 21 are rejected.

Claim Objections




The objections to claims 3, 6, 12, and 15 are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The previous rejections of claims 1-8, 10-15, 17-19, and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.

Claims 1-8, 10-15, 17-19, and 21 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Each of the independent claims (1, 10, and 21) were amended to recite the following new limitation: 
generating an audio signal to confirm actuation of the current user target, the audio signal being discernable within a predetermined distance from the system but not discernable beyond the predetermined distance from the system by adjusting one or more attributes of an audio output of the system.
	However, this new limitation is indefinite because it includes relative terminology. Specifically, “being discernable” and “not discernable” based on a predetermined distance from the system comprises relative terminology. A review of the specification indicates that support for this language appears in Figs. 38A-C, and in paragraphs 0189-0191.1
	While the use of relative terminology does not automatically render a claim indefinite, the test is whether one of ordinary skill in the art would understand the claim when viewed in light of the specification. MPEP 2173.05(b)
	In this case, the claim language inherently references objects which are variable, namely, the user and the bad actor. Different persons have different hearing abilities; what may be discernable to a first person at a particular distance may not be discernable to a second person at the same distance. 
In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:

The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
MPEP 2173.05(b)(II) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989)). (emphasis added)
	Here, the claim is attempting to recite varying the audio signal attributes so that the user can hear the actuation tone indicating a true input while standing at a predetermined distance from the system, but a bad actor standing behind the user (e.g., shoulder surfing) at a further distance would not be able to discern the confirmation tone. 
	Analogous to Miyazaki, the claim fails to specify the positional relationship between the system and the user to each other. Because different users have different hearing ability (either due to age, hearing loss, augmented via hearing aids, etc.), the predetermined distance would necessarily be different for each user. Similarly, the hearing ability of the bad actor comes into play, because the bad actor may have better hearing than the user. Alternatively, for example, if the attempt to steal the password is premeditated, the bad actor may be using hearing aids (or other equipment) to augment hearing ability above the bad actor’s baseline hearing ability.
Brummer, the claim recites a relationship not based on any known standard for designating a predetermined distance from the system for discerning an audio signal, but to a user and a bad actor of unspecified hearing ability.
	Accordingly, independent claims 1, 10, and 21 are rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.
	The Examiner has no suggested language to overcome these rejections at this time. The Examiner cautions the Applicant to avoid the introduction of new matter when attempting to overcome these rejections.

	Dependent claims 2-8, 11-15, and 17-19 are rejected solely due to their dependence from a rejected parent claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-8, 10-15, 17-19, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The Examiner has carefully examined independent claims 1, 10, and 21. The closest prior art references of record are U.S. Patent Application Publication No. 2018/0096171 A1 (hereinafter Kwon), U.S. Patent Application Publication No. 2018/0224989 A1 (hereinafter Deasy), U.S. Patent Application Publication No. 2007/0165001 A1 (hereinafter Boss), and U.S. Patent Application Publication No. 2014/0237413 A1 (hereinafter Markiewicz).

Claims 1, 10, and 21 are indicated as allowable over Kwon, Deasy, Boss, and Markiewicz at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 10, and 21:

generating an audio signal to confirm actuation of the current user target, the audio signal being discernable within a predetermined distance from the system but not discernable beyond the predetermined distance from the system by adjusting one or more attributes of an audio output of the system,

The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combinations recited in the independent claims, which define the allowability of the claimed invention.

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
    

    
        1 If there are additional figures or paragraphs which provide support for this language, the Examiner recommends that the Applicant indicate such in the response.